Citation Nr: 9933372	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  99-01 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Louisville, Kentucky



THE ISSUE

Entitlement to service connection for residuals from wounds 
to the left shoulder and back.



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Louisville, Kentucky RO, which denied entitlement to service 
connection for residuals from wounds to the left shoulder and 
back.


REMAND

In the veteran's November 1998 Notice of Disagreement, he 
stated that he would testify on his own behalf.  He also 
marked his January 1999 substantive appeal to indicate both 
that he did not want a Board hearing, and that he wished a 
hearing before a member of the Travel Board at the 
Louisville, Kentucky RO.  The Board notes that the portion of 
the substantive appeal indicating that he did not want a 
Board hearing, however, appears to be crossed out.  In 
September 1999, the Board sent a letter to the veteran 
requesting that he clarify his wishes regarding a personal 
hearing before the Board.  The letter provided a 30 day 
response period, after which time it stated that the Board 
would assume he wished a hearing before a member of the 
Travel Board at the Louisville, Kentucky RO, and would remand 
his case there for such hearing.  The letter also explained 
to the veteran that the remand and hearing action might 
significantly delay a decision in his appeal.  No response to 
this letter has been received at the Board.

As such, it is necessary to return his appeal to the RO to 
satisfy the veteran's due process rights.  Therefore, in 
order to give him every consideration with respect to the 
present appeal, and to accord him due process of law, the 
Board concludes that further development of the case is 
warranted.  Accordingly, the case is REMANDED to the RO for 
the following action:

The RO should schedule the veteran for a 
hearing before a Member of the Board 
sitting at the RO at the earliest 
possible opportunity.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  Thereafter, subject 
to current appellate procedures, the case should be returned 
to the Board for further appellate consideration, if 
appropriate.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999), Booth v. Brown, 8 Vet. App. 
109 (1995), Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 

